 

Exhibit 10.9

 

Contract Manufacturing Agreement

 

 

This Contract Manufacturing Agreement (the “Agreement”) is made as of February
28, 2003 (the “Effective Date”) by and between Peak Industries, Inc., its
principal offices being located at 4300 Road 18, Longmont, CO  80504 (“Peak”)
and Aksys, Ltd. , its principal offices being located at Two Marriot Drive,
Lincolnshire, IL 60069 (“Aksys”).

 

AGREEMENT

 

In consideration of the mutual covenants, promises, and conditions set forth
below, the parties, intending to be bound, agree as follows:

 

1.               Definitions.  The following capitalized terms when used in this
Agreement shall have the respective meanings set forth below.

 

a.               “Bill of Material” shall mean any materials and components
lists and related instructions and information provided by Aksys to Peak and
concerning components required or preferred for the manufacture of a Product by
Peak pursuant to this Agreement.

 

b.              “Disclosing Party” shall have the meaning stated in Section 14
hereof.

 

c.               “Effective Date” shall have the meaning stated in the preamble
of this Agreement.

 

d.              “Improvements” shall mean all improvements to Aksys Patents or
Know-How hereafter created or acquired during the term of this Agreement by Peak
or jointly by one or more employees of Aksys and Peak, including without
limitation advances, developments, modifications, enhancements, variations,
revisions, adaptations, extensions or any element thereof, utilizing or
incorporating, or based on, the Know-How or Patents, whether able to be patented
or not.

 

e.               “Intellectual Property” shall mean trade secrets, ideas,
inventions, designs, developments, devices, methods or processes (whether
patented or able to be patented and whether or not reduced to practice) and all
patents and patent applications related thereto; copyrightable works and mask
works (whether or not registered); trademarks, service marks and trade dress;
and all registrations and applications for registration related thereto; and all
other intellectual or industrial property rights, to the extent in or related to
the Products.

 

1

--------------------------------------------------------------------------------


 

f.                 “Know-How” shall mean the know-how, technical information and
confidential technical data, together with all trade secrets, non-patented
technical knowledge and inventions, confidential manufacturing procedures and
methods, that are related to the Products.

 

g.              “Losses” shall mean any and all damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses), and amounts paid
in settlement.

 

h.              “MPQ”  shall mean minimum package quantities purchased to
support requirements in forecast of Product.

 

i.                  “Patents” shall mean those patents and patent applications
that are now or hereafter owned or acquired by Aksys and relate to the Products.

 

j.                  “Peak Supplier Managed Inventory Agreement” shall mean an
agreement negotiated with key suppliers to provide inventory to Peak whose title
shall not transfer until such material is pulled into Peak’s possession and
supplier is notified.

 

k.               “Products” shall mean the devices and other goods identified in
Exhibit B hereto, which shall be described in detail in the Specifications.

 

l.                  “Proprietary Information” shall have the meaning stated in
Section 14(b).

 

m.            “Recipient” shall have the meaning stated in Section 14(a).

 

n.              “6 Month Forecast” shall have the meaning stated in Section 6.

 

o.              “Spares”  shall mean the components and spare parts/assemblies
required to support Products in the field.

 

p.              “Special Inventory” shall have the meaning stated in Section
7(d).

 

q.              “Specifications” shall mean all drawings, prints, instructions
and similar materials provided by Aksys to Peak and relating to a Product to be
manufactured by Peak pursuant to this Agreement, including without limitation
the design and specifications attached as Exhibit A for Products identified in
Exhibit B.

 

2.               Supply Obligations.  During the Term of this Agreement, Peak
shall manufacture for Aksys its requirements for the Products, subject to and in
accordance with the terms and conditions set forth in this Agreement, including
without limitation the Specifications.

 

3.               Document Control and Process.

 

2

--------------------------------------------------------------------------------


 

a.               Document Control.   All Specifications, Bills of Material and
other documents provided to Peak pursuant to this Agreement, including without
limitation all modifications, revisions, updates, supplements and amendments
thereto, will be entered into Peak’s document control system promptly upon
receipt thereof.

 

b.              Design Implementation.  Peak’s design implementation for a
Product will be in accordance with a form of Document Control Request (“DCR”) or
Temporary Deviation Authorization (“TDA”) provided by Peak and reviewed,
approved and signed by Aksys.

 

c.               Manufacturing.  Peak will generate customary manufacturing
documentation, including without limitation manufacturing procedures, assembly
quality plans and checklists.  Such documentation shall be controlled by Peak
through its document control system.  Peak shall be required to obtain Aksys’
prior approval of all significant manufacturing procedures, including without
limitation manufacturing in-process, final test activities and assembly quality
plans.

 

d.              Prototypes.  In lieu of Specifications, Peak may with Aksys’
approval develop prototypes to serve as confirmation of Aksys’ requirements. 
Peak shall obtain Aksys’ written approval of such prototypes prior to
commencement of manufacturing.

 

e.               Design Changes.  Aksys shall be responsible for providing Peak
with any desired modifications, updates or other changes to the Specifications,
which shall be processed by Peak in accordance with the foregoing provisions of
this Section 3. Upon submission, Peak will inform Aksys in writing whether the
requested change is a “standard change” for which Aksys shall pay Peak a single
charge of $250 or a “non-standard change” (i.e., a change which Peak anticipates
will require more than four (4) hours of non-recurring engineering time) which
Peak will separately quote to Aksys for written pre-approval.

 

f.                 Design Change Process.  Peak will estimate scope and cost of
Design Changes beyond the standard charge.  Peak and Aksys agree to create an
exhibit with details on activities to be performed, appropriate charges for
activities and deliverables.  Aksys will deliver a purchase order for Design
Change prior to any work performed by Peak.  Any changes to scope must be
pre-approved by Aksys prior to any work performed.

 

g.              Testing and Quality.   Aksys and Peak will establish mutually
agreed testing procedures, which Peak will incorporate its manufacturing quality
system.

 

h.              Aksys Accessibility.  Aksys shall have access to the areas of
Peak’s facility where Products are being manufactured or stored or where parts
and materials are being processed or stored at all times during normal business
hours for

 

3

--------------------------------------------------------------------------------


 

purposes of quality inspection, verification of manufacturing procedures and
other legitimate purposes.

 

i.                  Design Verification.  Aksys shall maintain the design
history file and shall perform all necessary design verification and
validation.  Aksys shall be responsible for notifying Peak in writing of its
requirements for lot traceability of components and Peak shall implement
procedures to do so.

 

j.                  Approved Supplier List.  Peak shall maintain an approved
vendor list (“ASL”) for all components to be incorporated into the Products and
the ASL shall serve as the only list of approved suppliers.  Such suppliers may
be selected by either Peak, Aksys or jointly as mutually agreed. (i) In cases
where Aksys recommends suppliers to be added to the ASL, Peak shall be solely
responsible for the evaluation, selection, and approval of these suppliers,
including without limitation any necessary surveys, on-site visits or similar
qualifications.  (ii) In cases where new suppliers are selected through a joint
process by Aksys and Peak, these suppliers will be treated as a Peak selected
supplier.   Aksys agrees to reimburse Peak for activities related to qualifying
suppliers recommended by Aksys and the reimbursement for these must be approved
by Aksys in advance.   In cases where Peak selects suppliers to be added to the
ASL, Peak shall be solely responsible for the evaluation, selection, and
approval of these vendors, including without limitation any necessary surveys,
on-site visits or similar qualifications.  Notwithstanding the foregoing, in
cases where Peak selects Suppliers to be added to the ASL, only suppliers that
supply for manufacturers indicated in the Specifications or otherwise approved
by Aksys in writing shall be added to the ASL.

 

k.               Process Validation.  Peak will perform process validation where
results cannot be verified by subsequent inspection or test and installation,
including qualification of tooling and fixtures.  Any additional process
validation will be specified by Aksys and performed by Peak.  Aksys will provide
specifications for, and will obtain any necessary regulatory approvals of,
printed materials, including labels manuals, artwork and copy.

 

l.                  Regulatory Requirements.  Aksys will be responsible for
compliance with all regulatory and related matters which may require regulatory
agency notification including FDA Medical Device Report, MDD Vigilance report,
and safety agency notifications.  Peak shall provide such assistance and
cooperation as Aksys shall reasonably request, including without limitation the
provision of relevant manufacturing records, provided that Aksys shall reimburse
Peak for its out-of-pocket expenses in connection therewith.  Each party shall
obtain all domestic and foreign governmental licenses, permits and approvals
required for such party’s performance under this Agreement.  Without limiting
the generality of the

 

4

--------------------------------------------------------------------------------


 

foregoing: (i) Aksys shall be responsible for complying with all applicable
foreign and U.S. federal, state and local laws, rules, regulations and orders
and for obtaining all applicable U.S. FDA and other governmental agency product
and design approvals and applicable foreign agency approval for sale of the
Product; and (ii) Peak shall be responsible for complying with all U.S. FDA and
applicable state and local laws, rules, regulations and orders applicable to the
manufacturing processes and procedures.

 

m.            Product Recall.  Aksys is responsible for conducting product
recalls.  Peak shall cooperate with Aksys recall investigations, including
providing manufacturing-related records as they relate to the recall. Peak and
Aksys shall cooperate in jointly assessing the root cause of a product recall. 
Both parties will mutually agree as to the assessment of responsibility.  Should
Aksys be determined solely responsible for the recall, Aksys will reimburse Peak
for all reasonable costs and expenses in cooperation of such recall.  Should
Peak be determined solely responsible, Aksys will not reimburse Peak for
expenses incurred in providing replacement components.  Aksys will bear the cost
of all field service related activities

 

4.               Tools and Fixtures.  Aksys shall be responsible for purchasing
all custom tooling and custom fixtures that are required for manufacturing of
the Products (including any tooling and fixtures required due to a change to the
Specifications) which Peak does not otherwise own as of the Effective Date.  All
tooling and fixtures purchased by Aksys shall be held by Peak in trust for
Aksys’ exclusive use in accordance with manufacturing and testing procedures
established for the Products.  Peak shall publish and provide to Aksys a listing
of such tooling at least once per year.  Such tooling and fixtures shall be
owned by Aksys and identified to Peak’s lenders, creditors, shareholders and
other third parties as Aksys assets in the possession of Peak.  Except for
normal production maintenance, which will be the responsibility of Peak, Aksys
shall be exclusively responsible for the costs to repair or replace such tooling
and fixtures.  Peak and Aksys shall cooperate to obtain the best available
pricing for all such tooling and fixtures.  Peak agrees to execute and deliver
to Aksys upon request a form UCC-1 or such other documents as Aksys reasonably
may request to protect its interest in such assets.

 

5.               Cost Reductions.  Peak and Aksys agree to seek ways to reduce
the cost of manufacturing Products by methods such as obtaining alternate
sources of materials and improved assembly or test methods.  Peak shall notify
Aksys in writing not less than thirty (30) days prior to starting any such cost
reduction efforts or implementation of any such cost reduction methods. Peak and
Aksys agree to meet at least every six (6) months to identify cost reduction
opportunities.  The benefits of any cost reduction initiative proposed
independently by Peak will be shared by Peak and Aksys on terms to be agreed and
the benefits of any cost reduction initiative proposed independently by Aksys
will be realized 100% by Aksys.  Peak will provide updated pricing for Products
to incorporate Aksys’ share of all cost reduction initiatives.

 

5

--------------------------------------------------------------------------------


 

6.               Forecasts.  Aksys shall provide to Peak prior to the first day
of each month a six (6) month rolling forecast (6 Month Forecast) of Aksys’
reasonably anticipated manufacturing requirements for each Product.  All such
forecasts provided by Aksys shall be confidential information, whether so marked
or not, and shall be treated in accordance with Section 14 hereof.

 

7.               Orders, Changes and Cancellation.

 

a.               Purchase Orders.  Peak shall initiate manufacturing of Product
upon receipt of a written purchase order (“Order”) from Aksys.  Orders shall
specify a delivery date not less than thirteen (13) weeks from the date
delivered to Peak, unless otherwise agreed in writing by Peak.  Peak shall
satisfy all such Orders in full; provided however that Peak shall be under no
obligation to satisfy any Order(s) which, when combined with all other Orders
for the relevant 13 Week period, exceeds purchase order quantity. 
Notwithstanding the foregoing, Peak shall use its commercially reasonable
efforts to satisfy any Order specifying a delivery date less than thirteen weeks
from the date delivered to Peak and to satisfy any portion of an Order that
exceeds its obligations and in doing so shall make satisfaction of Aksys’
Order(s) a priority over other customers.

 

b.              Order Changes.  The quantity or shipment date for any Order may
be adjusted by mutual written agreement of the parties.  Peak shall use its best
efforts to accommodate any changes requested by Aksys.

 

c.               Order Cancellation.  Aksys may cancel any Order; provided that
in such event, Peak shall stop any work-in-process and Aksys shall purchase from
Peak all finished goods inventory, work in process and raw material for which
title has not passed to Aksys.

 

d.              Materials Inventory.  Peak shall be authorized to purchase
inventory and maintain levels needed to support open purchase order(s).  Such
material inventory schedule shall be based on material lead-times, reasonable
inventory on-hand stocking levels, MPQ’s.  Peak may periodically request from
Aksys written authorization to purchase certain long lead time items to be held
in inventory, as safety stock or to meet anticipated manufacturing requirements
(Special Inventory).  Authorization can be in the form of an e-mail or other
written communication from Aksys.  Upon termination or cancellation of this
Agreement, Aksys shall purchase from Peak, at Peak’s burdened cost, any unused
inventory. With respect to materials controlled by a Peak Supplier Managed
Inventory Agreement,  Peak will not take title to inventory faster on behalf of
Aksys than it would on its own behalf.

 

e.               Carrying Charges.  Provided that Peak observes the requirements
of Section 7(d) hereof, in the event that Aksys has requested Peak to delay
shipment of

 

6

--------------------------------------------------------------------------------


 

confirmed purchase order(s) in excess of 30 days and as a result, Peak’s
materials inventory has become stagnant, Aksys shall pay Peak a carrying charge
of 1.5% per month calculated on the stagnant portion of such materials at Peak’s
actual cost of such inventory.  Notwithstanding the foregoing, Aksys may at any
time purchase from Peak, at Peak’s actual cost, or remit a deposit for the
equivalent amount of, any stagnant inventory in order to avoid being charged
inventory carrying charges.

 

f.                 Obsolete Inventory.  Aksys agrees to purchase from Peak, at
burdened cost, any inventory purchased by Peak in reliance on Aksys purchase
orders or authorization for Special Inventory, which inventory is rendered
obsolete due to a change to the Specifications.  Peak shall, however, first use
reasonable efforts to return any such inventory, and Aksys agrees to pay for the
restocking charges, shipping and similar out-of-pocket costs to Peak as
applicable.

 

8.               Packaging, Shipping and Delivery.  Peak shall ship the Products
in accordance with packaging and shipping instructions provided by Aksys. 
Unless otherwise specified in writing in a particular Order, all Product
deliveries shall be shipped F.O.B. Peak’s facilities to the destination
specified by Aksys.

 

9.               Spares.  Aksys may require Peak to provide spares to support
Products in the field.  Aksys agrees to pay Peak a markup as identified in
Exhibit B based on the actual costs of such spares.

 

10.         Payment.

 

a.               Invoice.  Peak will invoice at the time of shipment of Products
or at the time such Products are available for fulfillment pursuant to Aksys’
instructions in as contemplated by Section 11 hereof.  Aksys shall pay such
invoices within 30 days of receipt.

 

b.              Pricing.  Peak’s invoices shall reflect charges for the Products
as specified in Exhibit B.  Such charges are exclusive of taxes, shipping and
insurance.  Charges for taxes, shipping and insurance (to the extent applicable)
shall be separately stated on Peak’s invoice.

 

c.               Deposit.  If Aksys places a purchase order upon Peak and Aksys
is unable to provide sufficient evidence in its ability to pay for such purchase
order, Peak may require and Aksys agrees to provide a deposit or an irrevocable
letter of credit to cover the material liability for any Aksys purchase order. 
Such ability to pay will be Aksys current cash and cash equivalents plus its
confirmed access to equity funds in their aggregate in relation to the payment
schedule required based on the delivery dates of Products from said purchase
orders.

 

7

--------------------------------------------------------------------------------


 

11.         Fulfillment.  Peak agrees provide fulfillment services to Aksys for
the Products.  The terms of Peak’s ePeak Program Internet Commerce Agreement are
attached hereto as Exhibit C and incorporated herein by reference.

 

12.         WARRANTY.

 

a.               Basic Warranty.  Peak warrants that the Products are and shall
be free from defects in workmanship which exist or develop for a period of 90
days from the date of installation or  6 months from date of shipment thereof to
Aksys or Aksys’s designated distributor, whichever occurs first, provided that
such defect developed under normal and proper use within the operating parameter
described in the Specifications.

 

b.              Specification Warranty.  Peak warrants that the Products are
manufactured to mutually agreed upon specifications for a period of 90 days from
the date of installation or 6 months from date of shipment thereof to Aksys or
Aksys’s designated distributor, whichever occurs first.

 

c.               Limitation of Liability.  Aksys’s sole and exclusive remedy in
the event of a breach of the foregoing warranties shall be repair or, at Peak’s
sole discretion, replacement, including related shipping costs.  Aksys will bear
financial responsibility for all field service related warranty expenses.

 

d.              PEAK EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY.

 

13.         Intellectual Property.

 

a.               Ownership.  As between Aksys and Peak, Aksys shall own all
right, title and interest in and to Products and the Know-How, Improvements and
Patents related thereto.  No implied rights or licenses are granted by this
Agreement.  Aksys shall have the right to apply, in its own name and at its own
expense, for patent, copyright or other Intellectual Property rights in such
Know-How and Improvements and, if requested, Peak shall cooperate with Aksys in
any reasonable manner in obtaining such protection.  Peak agrees that all such
Know-How and Improvements shall be owned solely by Aksys, even though developed
as a result of this Agreement, and regardless of whether conceived, created or
developed by Aksys or Peak.

 

b.              License.  During the Term of this Agreement and limited to the
scope and purposes hereunder, Aksys grants to Peak a non-exclusive, royalty-free
right

 

8

--------------------------------------------------------------------------------


 

and license under the Patents, Know-How and Improvements to make the Products
solely for delivery to Aksys or Aksys’ designee.

 

14.         Confidentiality.

 

a.               General Obligation.  All information provided by one party (the
“Disclosing Party”) to the other party (the “Recipient”) shall be governed by
this Section 15.

 

b.              Proprietary Information.  As used in this Agreement, the term
“Proprietary Information” shall mean all trade secrets or confidential or
proprietary information designated as such in writing by the Disclosing Party,
whether by letter or by the

c.

use of an appropriate proprietary stamp or legend, prior to or at the time any
such trade secret or confidential or proprietary information is disclosed by the
Disclosing Party to the Recipient.  Notwithstanding the foregoing, information
which is orally or visually disclosed to the Recipient by the Disclosing Party,
or is disclosed in writing without an appropriate letter, proprietary stamp or
legend, shall constitute Proprietary Information if the Disclosing Party, within
thirty (30) days after such disclosure, delivers to the Recipient a written
document or documents describing such Proprietary Information and referencing
the place and date of such oral, visual or written disclosure and the names of
the employees or officers of the Recipient to whom such disclosure was made.

 

d.              Disclosure.  The Recipient shall hold in confidence, and shall
not disclose to any person outside its organization, any Proprietary
Information, regardless of the termination of the Term of this Agreement.  The
Recipient shall use such Proprietary Information only for the purpose of
developing the Product with the Disclosing Party or fulfilling its future
contractual requirements with the Disclosing Party and shall not use or exploit
such Proprietary Information for any other purpose or for its own benefit or the
benefit of another without the prior written consent of the Disclosing Party. 
The Recipient shall disclose Proprietary Information received by it under this
Agreement only to persons within its organization who have a need to know such
Proprietary Information in the course of the performance of their duties and who
are bound to protect the confidentiality of such Proprietary Information.

 

e.               Limitation on Obligations.  The obligations of the Recipient
specified in this Section 15 above shall not apply, and the Recipient shall have
no further obligations, with respect to any Proprietary Information to the
extent that such Proprietary Information: (i) is generally known to the public
at the time of disclosure or becomes generally known through no wrongful act on
the part of the Recipient; (ii) is in the Recipient’s possession at the time of
disclosure otherwise than as a result of Recipient’s breach of any legal
obligation; (iii) becomes known to the Recipient through disclosure by sources
other than the Disclosing Party having the legal right to disclose such
Proprietary Information;

 

9

--------------------------------------------------------------------------------


 

(iv) is independently developed by the Recipient without reference to or
reliance upon the Proprietary Information; or (v) is required to be disclosed by
the Recipient to comply with applicable laws or governmental regulations,
provided that the Recipient provides prior written notice of such disclosure to
the Disclosing Party and takes reasonable and lawful actions to avoid and/or
minimize the extent of such disclosure.

 

f.                 Ownership of Proprietary Information.  The Recipient agrees
that the Disclosing Party is and shall remain the exclusive owner of Proprietary
Information and all Intellectual Property rights embodied therein.

 

g.              Return of Documents.  The Recipient shall, upon the request of
the Disclosing Party, return to the Disclosing Party all drawings, documents and
other tangible manifestations of Proprietary Information received by the
Recipient pursuant to this Agreement (and all copies and reproductions thereof):
provided that the Recipient may keep one archival copy of the same.

 

15.         Indemnification.

 

a.               Indemnification.  Aksys shall indemnify, defend and hold
harmless Peak from and against any Losses arising out of or relating to a claim
brought by a third party against Peak only to the extent that such claim and
corresponding Losses are based upon allegations that (i) there exists a defect
in the design of any Products by Aksys (including a defect in any materials
provided to Peak by a third party), (ii) would constitute a breach of the terms
of this Agreement by Aksys, or (iii) the manufacture, sale or use of any
Product, in accordance with the Specifications and operating instructions
provided by Aksys, infringes a patent, copyright, trade secret or other
proprietary right of a third party.  Peak shall indemnify, defend and hold
harmless Aksys from and against any Losses arising out of or relating to a claim
brought by a third party against Aksys only to the extent that such claim and
corresponding Losses are based upon allegations that (i) there is a defect in
workmanship in any Product or (ii) would constitute a breach of the terms of
this Agreement by Peak, or (iii) Peak’s gross negligence or intentional
misconduct was the cause of the third party’s damages.

 

b.              Indemnification Procedure.  A party claiming indemnification
under this Section 15 (an “Indemnified Party”) shall provide prompt written
notice to the other party (the “Indemnifying Party”) of any and all notices,
claims, demands, pleadings, and other facts or circumstances that may, in the
Indemnified Party’s reasonable judgment, be likely to result in a claim for
indemnification.  The Indemnified Party’s failure to provide such prompt written
notice shall reduce the indemnification obligation of the Indemnifying Party to
the extent that such failure resulted in demonstrable prejudice to the
Indemnifying Party.  The Indemnified

 

 

10

--------------------------------------------------------------------------------


 

Party shall promptly tender defense of any litigation or other formal dispute to
the Indemnifying Party, and the Indemnifying Party shall select counsel of its
choice, reasonably acceptable to the Indemnified Party for such litigation or
dispute.  The Indemnified Party shall cooperate completely with the Indemnifying
Party, including without limitation providing timely responses to all discovery
requests and providing expert and factual witnesses as necessary or desirable. 
The Indemnifying Party shall have the sole authority to negotiate and settle
such claims to the extent of the applicable indemnification obligation.

 

c.               Insurance.  Each party shall maintain products and general
liability insurance in an amount not less than $5,000,000.  Any amounts paid
under such insurance policies by the either party’s insurer shall reduce the
indemnification obligation of the Indemnified Party with respect to a particular
claim.

 

16.         Limitation of Liability.  Neither party shall be liable to the other
party for any consequential, incidental or punitive damages, including, but not
limited to, damage to property, for loss of use, loss of time, or loss of
profits or income.

 

17.         Integration.  This Agreement constitutes the complete and exclusive
statement of the terms of the agreement between Peak and Aksys and supersedes
all prior and contemporaneous agreements including purchase orders and
undertakings of Peak and Aksys with respect to the subject matter hereof.

 

18.         Second Sourcing.  Aksys shall notify Peak in the event that it
utilizes any source of contract manufacturing for the Products other than Peak.

 

19.         Term and Termination.

 

a.               Initial Term and Renewal Term.  Unless sooner terminated in
accordance with Section 19(b) or (c), the initial term of this Agreement shall
be two (2) years and thereafter this Agreement shall automatically renew for
successive one year periods (such initial term and renewal terms collectively
referred to herein as the “Term”).

 

b.              Termination For Convenience.  Aksys may terminate this Agreement
at any time by providing written notice of not less than one-hundred eighty
(180) days to Peak.  Peak may terminate this Agreement at any time by providing
written notice of not less than one-hundred eighty (180) days to Aksys.

 

c.               Termination For Cause.  The Term of this Agreement shall
terminate: (i) automatically, if one of the parties fails to perform any
material obligations hereunder, and such material obligations remain uncured
sixty (60) days following the date that the other party delivers to the
defaulting party written notice describing such performance failures; (unless
breach is for non payment for Product in which case the cure period is 60 days
plus interest at 18%

 

11

--------------------------------------------------------------------------------


 

annualized) (ii) immediately upon notice by either party if the other party
shall file for liquidation, bankruptcy, reorganization, compulsory composition,
dissolution, or if the other party has entered into liquidation, bankruptcy,
reorganization, compulsory composition or dissolution, or if the other party is
generally not paying its debts as they become due (unless such debts are the
subject of a bona fide dispute) or (iii) immediately upon notice if Peak is
unable to maintain its ISO certification or Peak’s FDA registration.

 

d.              Effect of Termination/Survival.  Upon expiration of the Term of
this Agreement or termination hereof, neither party shall have any obligations
to the other, except that the provisions set forth in Sections 1, 12 through 17,
19, 23 and 25 through 28 shall survive indefinitely.

 

e.               Transition.  Upon expiration of the Term of this Agreement or
termination hereof,

 

and for a period of six (6) months thereafter, Peak shall provide reasonable
cooperation and assistance (including without limitation knowledge transfer,
materials sourcing, transfer of unused materials and unfinished inventory, and
removal and shipping of Aksys-owned tooling and fixtures) to transition
production of the Products to a third party designated by Aksys.  Peak may
invoice Aksys for actual charges incurred by Peak in rendering such transition
services billed on an hourly basis at Peak’s standard rates.

 

20.         Compliance with Laws.  Each party shall comply with all domestic and
foreign laws, rules, regulations and orders applicable to such party’s
performance under this Agreement.

 

21.         Assignment and Delegation.  This Agreement cannot be assigned nor is
the performance of the duties delegable by either party without the written
consent of the other party; provided, however, that this Agreement may be
assigned by either party to a purchaser of substantially all of such party’s
assets relating to the Products, or to a successor in interest by merger or
corporate reorganization.

 

22.         Governing Law.  This Agreement shall be construed to be between
merchants and shall be governed by the laws of the State of Colorado.

 

23.         Relationship of Parties.  The relationship of Aksys and Peak is that
of Aksys and seller/manufacturer, respectively, of goods.  Nothing in this
Agreement is intended to, or shall be deemed to, constitute a partnership, joint
venture, agency, or a transfer of any intellectual property of either party, and
neither party hereto shall be authorized to act in the name of the other or
enter into any contract or other agreement which binds the other.

 

24.         Enforceability.  If any of the provisions of this Agreement, or
portions thereof, are found to be invalid by any court of competent jurisdiction
the remainder of this Agreement shall

 

12

--------------------------------------------------------------------------------


 

nevertheless remain in full force and effect.

 

25.         Force Majeure.  Peak shall use its commercially reasonable best
efforts to notify Aksys at least thirty (30) days in advance of any planned
holidays or shutdowns, but neither Aksys nor Peak shall be liable for any
failure to perform obligations under this Agreement if prevented so by a cause
beyond their control and without the fault or negligence of the defaulting
party.  Without limiting the generality of the foregoing, such causes include
acts of God, fires, floods, storms, epidemics, earthquakes, riots, civil
disobedience, wars or war operations, or restraint of government.

 

26.         Amendment.  This Agreement may not be amended except in a written
amendment signed by each of the parties.  Additional or different terms
contained in purchase orders or order acknowledgments or similar forms shall not
be effective unless signed by both parties with reference to this Agreement.

 

27.         Dispute Resolution. Consent to Arbitration and Venue. Peak and Aksys
agree that upon the written demand of either party, whether made before or after
the institution of any legal proceedings, but prior to the rendering of any
judgment in that proceeding, all disputes, claims, and controversies between
them (but excluding disputes, claims and controversies in which a third party is
a necessary party), arising from this Agreement, including without limitation
contract disputes and tort claims, shall be arbitrated in the metropolitan area
which is chosen by the defendant, pursuant to the Commercial Rules of the
American Arbitration Association by a panel of three arbitrators.  All expenses
of such arbitration shall be borne equally by the parties.  Any arbitration
decision shall be final and not subject to appeal unless the parties mutually
agree otherwise in writing before a final decision by the panel of arbitrators. 
Any arbitration order or award may be enforceable in an appropriate court as
provided herein.  Each party shall select one arbitrator and those two
arbitrators shall select the third arbitrator to form the panel.  Each party
reserves the right, notwithstanding the foregoing, to seek equitable relief in a
court of competent jurisdiction in any appropriate state or federal court.  The
prevailing party in any arbitration or court proceeding is entitled to be
reimbursed for any and all reasonable attorney’s fees, expert fees, and costs of
suit from the losing party.

 

28.         Financial Disclosure:   Peak agrees to provide Aksys with annual
audited financial statements audited by a Certified Public Accounting Firm. 
Unaudited financial statements can be requested by Aksys within 30 days of
official quarter-end close.

 

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the authorized representatives signing below have entered
into this Contract Manufacturing Agreement on behalf of the parties as of the
Effective Date.

 

 

Peak Industries, Inc.

Aksys, Ltd.

 

 

 

 

By:

 /s/ Scott Hendrickson

 

By:

 /s/ Thomas F. Scully

 

 

 

Title:

VP Finance

 

Title:

Senior VP Manufacturing & Operations

 

 

 

Date:

March 11, 2003

 

Date:

March 24, 2003

 

 

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Design and Specifications

 

Peak is in possession of complete design specifications, bills of materials and
drawings for the Products to be manufactured under the Agreement. Design changes
will be managed in compliance with Section 3, Document Control and Process.

 

--------------------------------------------------------------------------------